 PYLE-NATIONALDIV. OF HARVEY HUBBELL,INC.439Pyle-NationalDivision ofHarveyHubbell,Inc.andInternational Brotherhood of Painters and AlliedTradesLocalUnion 1756, AFL-CIO. Case11-CA_47241June 12, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, ANDPENELLOarewhether Respondent interfered with, restrained, andcoerced its employees in the exercise of their rights to self-organization, and whether the objections filed by theUnion to the results of an election held on November 4,1971, should be sustained and the electionset aside.'A hearing was held beforeme onMarch 2, 1972, atAugusta, Georgia. Briefs filed by the General Counsel andtheRespondent have been considered. Upon the entirerecord, and my observation of the demeanor of thewitnesses as they testified, ^ I make the following:FINDINGS OF FACTOn April 19, 1972, Trial Examiner Melvin Pollackissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andhas decided to affirm the Trial Examiner's rulings,2findings, and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Pyle-National Division of HarveyHubbell, Inc., Aiken, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder.IOn May 16, 1972, by order of the Board, Cases II-RC-3388 andI I-RM-182 were severed from Case I I-CA-47242We find no merit in Respondent's contention that the TrialExaminer'srefusal to grant its motion to sequester the witnesses constituted a denial ofdue process The Trial Examiner is permitted to exercise broad discretion indetermining whether or not to grant such a motion, and under Board policy,such a rulingwill not be overturnedunless theobjecting party clearlydemonstrates the manner in which the ruling prejudiced its case No suchevidence has been presentedhere,and our review of the record convinces usthat the Trial Examiner did not abusehis discretion in refusing to grantRespondent's motion CfN LR B v The Burke Machine Tool Company,133F2d618(CA 6)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: In this consolidatedproceeding under Sections 9(c) and 10(b) of the NationalLabor Relations Act, as amended, the issues to be decidedrPursuant to a charge filed on November10, 1971, theRegionalDirectorof Region II issued a complaint and notice of hearing on January31, 1972 Objectionsto the election held on November 4 were filed onNovember10,1971Finding that certain allegations in the complaint197NLRB No. 791.THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation, manufacturesoutdoor light equipment, electrical conduit fittings, andrelated products at its plant at Aiken, South Carolina. Itsannual interstatesalesand purchases each exceed $50,000.I find that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THELABOR ORGANIZATION INVOLVEDInternationalBrotherhoodof Paintersand Allied TradesLocalUnion 1756, AFL-CIO, is a labororganizationunder Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES; THEOBJECTIONS TO THE ELECTIONThe complaint alleges that Respondent violated Section8(a)(1) of the Act by interrogating employees about theirunion sympathies and desires. The Union relies on thisinterrogation and Respondent's alleged failure to postproperly the official notice of election as grounds forsetting aside the November 4, 1971, election, which theUnion lost by a vote of 81 to 72.A.InterrogationAbout October 29, 1971,2 L. J. Kitchens, the foreman ofRespondent's pole shop, called employee Leroy Jordanover to his desk, said he was talking to Jordan "off therecord" and "I just want to know what you think about theUnion." Jordan, well known as a union supporter, replied,"You know how I feel about the Union." Kitchens askedJordan if he thought the Union would be of any help.Jordan said the Umon "would help us all." Kitchens thenasked him, "In what way do you think the Union will helpus?" Jordan answered that it would help "all of us to betterour . . . jobs and things, help us especially in the PoleShop." Later that day, Kitchens again asked Jordan howhe felt about the Union and "could the Umon help usany.,,On November 2, Kitchens walked up to pole shopemployee Jasper Staley and asked him, "What do youthink about the Union?" Staley said, "I haven't given it anyrelated to the issues raised by the Union's objections to the election, theRegional Director on February 8, 1972, ordered that the objections beconsolidated for hearing with the complaint.2All dateshereafter are in 1971 unless otherwise stated 440DECISIONS OF NATIONALLABOR RELATIONS BOARDthought." Kitchens then asked him why he wanted a union,what a union could do, and why he thought it could helpthe employees.About a week before the election, Kitchens asked poleshop employee Sellous Thomas how he felt about theUnion. Thomas replied that he thought the Union "couldhelp us."Kitchens initiated the foregoing conversations, gave noexplanation why he was questioning the employees abouttheir union sympathies, and did not assure them that unionsupporters would suffer no economic reprisals. I find byKitchens' questioning of Jordan, Staley, and Thomasconcerning their union sympathies that Respondentviolated Section 8(a)(1) of the Act.Action Advertising Co.,Inc.,195 NLRB No.122; Engineered Steel Products, Inc.,188 NLRB No. 52.B.The Posting of the Notice of ElectionThe Board's official notice of election form includes a"Rights of Employees" section which "was adopted for thepurpose of alerting employees to their rights under the Actand in order to warn union and management alike againstconduct impeding fair and free elections."OverlandHauling,Inc.,168NLRB 870. Before the election,Respondent posted notices of election in several locations,including the pole shop and the cafeteria. The notice in thecafeteria was properly posted for about 2 days before theelection, but the other notices were folded so as to concealthe "Rights of Employees" section of the notice. Thesenotices, save for the notice in the pole shop, were unfoldedthe day before the election. The notice in the pole shopremained folded so as to conceal the "Rights of Employ-ees" I section j during'the entire preelection period.Leroy Jordan credibly testified that approximately 44employees worked in the pole shop at the time of theelection and that these employees did not go to thecafeterias but ate - their , lunch at the I pole' shop.Jasper Staley testified that all the employees attended atalk in the cafeteria by a company representative a fewdays before the election. He further testified that he saw afully opened up election notice while standing in the votingline in the cafeteria where the election was held, but thatthe notice was 6 or 7 feet away, that he paid no attention toit,' and that ' he' "couldn't read the small writing."Respondent's posting of the notice of election was suchas to afford the employees in the bargaining unit only alimited opportunity to read the "Rights of Employees"section. Indeed, the notice was so posted in the pole shopas to conceal the "Rights of Employees" section during theentire preelection period. It thus appears that Respondentdenied 'its employees "access to information deemednecessary to the conduct of an election and thus interferedwith the laboratory conditions essential for a free expres-3 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomethe findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.4 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted bysion of preference by the voters."Overland Hauling, Inc.,supra.I find that Respondent prevented a fair and free electionby the foregoing conduct and by its interrogation of poleshop'employees concerning their union sympathies beforethe election.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization under Section 2(5)of the Act.3.Respondent has interrogated employees concerningtheir union sympathies, in violation of Section 8(a)(1) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 3ORDERRespondent, Pyle-National Division of Harvey Hubbell,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from coercively interrogatingemployees as to their sympathies respecting labor organiza-tions during the course of a labor organization's organiza-tional efforts among company employees, or in any like orrelatedmanner interfering with,restraining, or coercingemployees in the exercise of their rights under the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its Aiken, South Carolina, plant copies of theattached noticemarked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentatives shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.5It is further recommended that the election which washeld on November 4, 1971, be setaside andthat CasesOrderof the National Labor Relations Board"shall read "Posted pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe National Labor Relations Board."5 In the eventthatthis recommendedOrderis adoptedby the Boardafter exceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 11, in writing,within 20 daysfrom the date of thisOrder,what steps Respondent has takento complyherewith " PYLE-NATIONALDIV. OF HARVEY HUBBELL, INC.I I-RC-3388 and I I-RM-182 be remanded to the Region-alDirector for Region 11 for the purpose of conducting anew election at such time as he deems that circumstancespermit the free choice of a bargaining representative.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT coercively question employees con-cerning their feelings with respect to InternationalBrotherhood of Painters and Allied Trades LocalUnion 1756, AFL-CIO or any other union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of441their rights under the National Labor Relations Act, asamended.PYLE-NATIONAL DIVISIONOF HARVEY HUBBELL, INC.,(Employer)DatedBy(Representative)(Title)This isan official notice and must not bedefaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,1624WachoviaBuilding,301North Main Street,Winston-Salem,North Carolina27101 Telephone 919-723-9211 x 360.I